Citation Nr: 0026263	
Decision Date: 09/29/00    Archive Date: 10/04/00	

DOCKET NO.  99-10 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from January 1952 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises of the Regional Office (RO) in Roanoke, Virginia, 
that denied waiver of recovery of an overpayment in the 
calculated amount of $9,844.


REMAND

In August 1998, the veteran submitted a financial status 
report which reflects monthly expenses of $932 and reflects 
monthly net income of $1,350.  However, a substantial portion 
of that $1,350 was indicated to consist of monthly gross 
salary.  In the financial report, the veteran indicated his 
most recent employment had an ending date of August 27.  In a 
separate statement, submitted with the August 1998 financial 
status report, the veteran indicated that, as could be seen 
"in the report," he was not working at that time, and that 
he was only working a summer job. 

In March 1999, the veteran submitted a financial status 
report indicating that his total monthly net income was $705 
from Social Security.  He indicated that his last salary was 
in 1997.  He reported monthly expenses of $451.  However, he 
also indicated that he had other expenses and it was 
difficult for him to think of all the other bills.  He 
enumerated that other expenses would include car insurance, 
over-the-counter medical expenses, personal needs, household 
needs, clothing, home insurance, car repair and home repair.  
(Significantly, he reported he owned no real estate.)  He did 
not indicate any amounts for these additional expenses and a 
review of the expenses reported, that total $451, indicates 
that these reported expenses did not include amounts for the 
above-enumerated items.  The Board observes that if the 
veteran's statement, submitted in conjunction with the August 
1998 financial status report, was correct regarding him not 
having earned income, his expenses, at that time, would have 
substantially exceeded his income.  In light of the variation 
and incomplete nature in which the veteran's expenses and 
income have been reported, and the apparent difficulty the 
veteran is having in enumerating his expenses and income, the 
Board believes that additional development is warranted.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he complete another 
financial status report.  He should be 
informed that he should report, in 
detail, all of his income and assets, 
including real estate owned, as well as 
all of his expenses.  With respect to his 
expenses he should be informed that he 
should not only list what the expense is 
for, but he should provide a monthly 
amount that he spends for the listed 
expense.  The RO is requested to contact 
the veteran's representative and seek the 
representative's assistance in aiding the 
veteran in completing the requested 
financial status report.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
waiver of recovery of an overpayment of 
improved disability pension benefits and, 
if the determination is unfavorable to 
the veteran, a supplemental statement of 
the case should be sent to the veteran 
and his representative and they should be 
given the appropriate time in which to 
respond.

Thereafter, subject to appellate procedures, the case should 
be returned, if appropriate, to the Board for further 
consideration.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


